            Case 1:19-cv-01656-BAM Document 22 Filed 12/22/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
 3 Regional Chief Counsel, Region IX
   Social Security Administration
 4 CHANTAL R. JENKINS, PA SBN 307531
 5 Special Assistant United States Attorney
   160 Spear Street, Suite 800
 6 San Francisco, California 94105
 7 Tel: (415) 977-8931
   Fax: (415) 744-0134
 8 E-mail: Chantal.Jenkins@ssa.gov
 9 Attorneys for Defendant
10 Meghan O. Lambert, Esq.
11 Osterhout Berger Disability Law, LLC
   521 Cedar Way, Suite 200
12 Oakmont, PA 15139
13 Phone: 412-794-8003
   Meghan@mydisabilityattorney.com
14 CA Bar ID: 258040
15 Attorney for Plaintiff, Debra Kae Hanks
16
                         UNITED STATES DISTRICT COURT
17                  FOR THE EASTERN DISTRICT OF CALIFORNIA
18                              FRESNO DIVISION
19 DEBRA KAE HANKS,                          Case No. 1:19-cv-1656-BAM
20
           Plaintiff,                        STIPULATION AND ORDER FOR THE
21                                           AWARD OF ATTORNEY FEES UNDER
22                v.                         THE EQUAL ACCESS TO JUSTICE ACT
                                             (EAJA)
23 ANDREW SAUL,                              28 U.S.C. § 2412(d)
24 Commissioner of Social Security,
25             Defendant.
26        TO THE HONORABLE BARBARA A. MCAULIFFE, MAGISTRATE JUDGE
27 OF THE UNITED STATES DISTRICT COURT:
28
             Case 1:19-cv-01656-BAM Document 22 Filed 12/22/20 Page 2 of 3


 1         The Parties through their undersigned counsel, subject to the Court’s approval,
 2 stipulate that Plaintiff be awarded attorney fees in the amount of SIX THOUSAND
 3 DOLLARS and 00/100 ($6,000.00) under the Equal Access to Justice Act (EAJA), 28
 4 U.S.C. § 2412(d). This amount represents compensation for all legal services rendered
 5 on behalf of Plaintiff by counsel in connection with this civil action, in accordance with
 6
   28 U.S.C. § 2412(d).
 7
          After the Court issues an order for EAJA fees to Plaintiff, the government will
 8
   consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
 9
   Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
10
   to honor the assignment will depend on whether the fees are subject to any offset
11
   allowed under the United States Department of the Treasury’s Offset Program. After
12
   the order for EAJA fees is entered, the government will determine whether they are
13
   subject to any offset.
14
15        Fees shall be made payable to Plaintiff, but if the Department of the Treasury

16 determines that Plaintiff does not owe a federal debt, then the government shall cause
17 the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
18 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
19 counsel.
20         This stipulation constitutes a compromise settlement of Plaintiff’s request for
21 EAJA fees, and does not constitute an admission of liability on the part of Defendant
22 under the EAJA. Payment of SIX THOUSAND DOLLARS and 00/100 ($6,000.00) in
23 EAJA attorney fees. These payments shall constitute a complete release from, and bar
24 to, any and all claims that Plaintiff and Plaintiff’s attorney, Meghan O. Lambert, may
25 have relating to EAJA attorney fees in connection with this action.
26
27
28
                                                -2-
             Case 1:19-cv-01656-BAM Document 22 Filed 12/22/20 Page 3 of 3


 1         This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
 2 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
 3 provisions of the EAJA.
 4                                          Respectfully submitted,
 5
 6
     Dated: 12/16/2020                      /s/ Meghan O. Lambert
 7                                          MEGHAN O. LAMBERT
                                            Attorney for Plaintiff
 8
 9
     Dated: 12/18/2020                      MCGREGOR W. SCOTT
10                                          United States Attorney
                                            DEBORAH LEE STACHEL
11
                                            Regional Chief Counsel, Region IX
12                                          Social Security Administration
13
                                        By: /s/ Chantal Jenkins*
14                                         CHANTAL JENKINS
                                           Special Assistant U.S. Attorney
15
                                           Attorneys for Defendant
16                                         (*Permission to use electronic signature
17                                         obtained via email on 12/18/2020).

18                                          ORDER
19
           Based upon the parties’ Stipulation for the Award of Attorney Fees Under the
20
     Equal Access to Justice Act, 28 U.S.C. § 2412(d), filed on December 18, 2020 (Doc.
21
     No. 21): IT IS HEREBY ORDERED that attorney fees in the amount of SIX
22
     THOUSAND DOLLARS ($6,000.00) be awarded subject to the terms of the
23
     stipulation.
24
     IT IS SO ORDERED.
25
26      Dated:      December 21, 2020                 /s/ Barbara   A. McAuliffe       _
                                                UNITED STATES MAGISTRATE JUDGE
27
28
                                                -3-
